Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 1 of 13
          Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 2 of 13



FAC, ECF No. 70. Defendants Howard Brown, Michael Brown (together, the “Browns”), Steven

M. Goldman, John Frisk, Andrew Kohn, Michael Cornell, Les Goodman, Jay Nadel, and Randi

Sidgmore (collectively, the “BIC Defendants”) move to dismiss the claims against them pursuant

to Federal Rule of Civil Procedure 12(b)(6). ECF No. 75. Separately, Defendants ArrowMark,

HiTouch, Sanjai Bhonsle, David Corkins, John Eisinger, Michael Novoseller, Karen Reidy, and

Dana Staggs (collectively, the “ArrowMark Defendants,” and with the BIC Defendants,

“Defendants”) move to dismiss the claims against them pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). ECF No. 78. For the reasons stated below, Defendants’ motions

to dismiss Plaintiffs’ federal claims are GRANTED. Defendants’ motions to dismiss Plaintiffs’

state law claims are GRANTED without prejudice.

                                         BACKGROUND

       The following facts are taken from the complaint and accepted as true for the purposes of

this motion. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

       BIC functioned as a holding company for a portfolio of businesses within the office

services and supply industry. FAC ¶ 1. In 2014, BIC began to experience cash flow problems.

Id. ¶ 60. To alleviate these concerns, BIC entered into two credit facilities: one with JP Morgan

and another with ArrowMark. Id. The credit facility with ArrowMark totaled up to $27.5 million,

plus up to an additional $10 million. Id. ¶ 62. In return, the BIC Board of Managers (the “BIC

Board”) issued to ArrowMark and certain of its co-investors preferred units—a new class of

ownership interest in BIC on favorable terms—and common units representing approximately 4%

of the issued outstanding common units for no additional consideration. Id. ¶ 63. ArrowMark

purchased approximately $7.5 million in preferred units. Id. BIC’s amended and restated

operating agreement (the “BIC A&R”) also provided ArrowMark with a seat on the BIC Board,



                                                  2
          Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 3 of 13



that was filled by Defendant Michael Novoseller, and provided that the BIC Board could not take

certain actions without the approval of the ArrowMark board member. Id. ¶ 64; ECF No. 70-2.

       In 2016, BIC and Staples entered into negotiations concerning Staples’ interest in

purchasing BIC subsidiaries HiTouch and MyOp LLC. FAC ¶ 69. Soon thereafter, the parties

executed the first letter of intent, which provided that Staples would acquire HiTouch and MyOp

LLC for $110 million in cash. Id. ¶¶ 69–70. Before the deal closed, BIC defaulted for a second

time on its loan with JP Morgan, and JP Morgan issued a second forbearance agreement and

conditioned the agreement on BIC’s closing the transaction with Staples. Id. ¶ 72.

       Plaintiffs allege that the acquisition fell apart because Howard Brown attempted to

renegotiate certain terms that would provide payments to himself and his son, Michael Brown, as

part of the consideration. Id. ¶¶ 73–83. Plaintiffs claim that the elected managers of BIC and

MyOp Holdings (the “2015–2017 Managers”), including the Browns, Goldman, Kohn, Cornell,

Goodman, Kovach, Nadel, Sidgmore, and Novoseller, id. ¶ 49, authorized Howard Brown to

negotiate these payments, id. ¶¶ 77–78. In 2016, Staples reduced its proposed purchase price to

$70 million, and ultimately walked away from the transaction. Id. ¶¶ 81, 83.

       In light of the failed deal, by letter dated December 5, 2016 (the “December 5 Letter”),

Howard Brown informed investors that Staples, BIC, and MyOp LLC had mutually decided to

terminate negotiations. Id. ¶¶ 85, 87. Plaintiffs allege that the December 5 Letter contained

material omissions. Brown also used the December 5 Letter to gauge investor interest in a $5 to

$10 million preferred equity offering which he indicated would be less punitive to common

members than the injection of outside capital. Id. ¶ 89.

       By letter dated January 9, 2017 (the “January 9 Letter”), Brown advised investors that

instead of a preferred equity offering, there would be a convertible note offering. Id. ¶ 90.

Plaintiffs allege that the January 9 Letter also contained material omissions and misstatements,

                                                   3
          Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 4 of 13



including that it framed the convertible note offering as a method to “bridge the timing gap” until

BIC found a long-term solution to its liquidity issues, even though HiTouch, ArrowMark, the

Browns, Goldman, and Frisk (defined by Plaintiffs as “BIC Insiders”), should have known that the

only solution would have been an acquisition. Id. ¶¶ 47, 91–93.

       In March 2017, BIC and Staples entered into another round of negotiations. Id. ¶ 94. BIC

and ArrowMark modified their loan agreement for the fourth time. Id. ¶ 95. The amended

agreement provided that ArrowMark would increase its term loan to $30.9 million. Id. BIC then

took out another loan from ArrowMark, and separately, JP Morgan agreed to extend forbearance

once again. Id. In April 2017, BIC and Staples executed a second letter of intent, which

contemplated that Staples would purchase BIC’s subsidiaries for $76.5 million, subject to certain

holdbacks to secure BIC’s post-closing obligations. Id. ¶ 97. In November 2017, the negotiations

between Staples and BIC stalled.

       Plaintiffs allege that between December 2017 and June 2018, the BIC Insiders devised a

plan to carry out a series of transactions, referred to as “the restructuring,” which generated

substantial tax advantages for ArrowMark, provided direct payments for certain BIC Insiders, and

created profitable short-term investments for certain BIC Insiders. Id. ¶¶ 103–12.

       First, Plaintiffs allege that the BIC Insiders and the 2015–2017 Managers amended the BIC

A&R to prevent the common members from protecting themselves from self-dealing, and altered

the notification period with respect to common members’ preemptive rights. Id. ¶¶ 113–14. Next,

a series of transactions resulted in ArrowMark’s cancellation of $14 million in debt. Id. ¶ 125.

The BIC A&R was further amended to provide that “no portion of cancellation of indebtedness

income . . . arising from the restructuring . . . shall be allocated to ArrowMark or its affiliates,”

which created a substantial tax benefit for ArrowMark at the expense of the common members. Id.



                                                     4
           Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 5 of 13



¶¶ 126–27. And, BIC issued another round of preferred shares to ArrowMark and other BIC

Insiders. Id. ¶¶ 132–37.

         Plaintiffs allege that an integral piece of the “restructuring scheme” required that they

decline to participate in the preferred equity offering made for the benefit of ArrowMark and the

BIC Insiders. On April 23, 2018, BIC circulated two documents to its common members, a

preemptive offer letter (the “Preemptive Offer Letter”) and a private placement memorandum (the

“Private Placement Memorandum”), informing common members of an April 2018 preferred

equity offering. Id. ¶¶ 138–39. Plaintiffs allege that these communications from Howard Brown

contained material omissions and misstatements regarding the likelihood of the impending Staples

transaction.1 Id. In the Preemptive Offer Letter, Howard Brown requested that investors forgo

their preemptive rights with respect to the first $5 million of Class A preferred units it had sold to

ArrowMark, stating that the BIC Board determined that it was “appropriate for ArrowMark to

invest a minimum of $5 million” in connection with the April 2018 preferred equity offering. Id.

¶ 147; ECF No. 70-3. Plaintiffs allege that, to their detriment, they forfeited their preemptive

rights based on these communications. Id. ¶ 148.

         On May 31, 2018, BIC and Staples entered into a third letter of intent, id. ¶ 149, which

contemplated a purchase price of $78.5 million. Id. The acquisition closed on June 26, 2018, and

Staples received 100% of BIC’s interest in its subsidiaries, HiTouch and MyOp LLC. Id. ¶ 150.

The transaction included bonuses, cash payments, retention bonuses, and signing bonuses for the

BIC Insiders. Id. ¶¶ 151–52.



1
  For example, the Private Placement Memorandum stated the following: “From time to time, [BIC] receives inquiries
from third parties regarding potential transactions, including, for example, acquisitions of or business combinations with
[BIC] and/or its subsidiaries. [BIC] considers such inquiries as they are proposed in order to determine whether any such
potential transaction would be in the best interests of [BIC] and its members. Such consideration may sometimes include
meetings and/or other discussions with management of third parties. There can be no assurance that any such inquiries or
discussions will result in any potential transactions actually occurring.” FAC ¶ 139.

                                                            5
          Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 6 of 13



        Preferred unit holders also had the right to receive substantial additional proceeds as a

result of the special priority granted to them under the BIC A&R. Id. ¶¶ 153–58. In addition to the

priority contained in the BIC A&R, the MyOp LLC operating agreement also contained priority

provisions for preferred unit holders, which permitted the BIC Insiders to pay out at least a 100%

return on investments to preferred unit holders for a second time. Id. ¶¶ 159–60. Plaintiffs allege

that this preferential treatment was afforded to the preferred unit holders largely, if not entirely, for

the purpose of compensating ArrowMark, the largest holder of preferred units, for the debt it had

previously cancelled. Id. ¶ 161. Plaintiffs contend that this parallel priority provision served no

purpose other than to fraudulently disguise the double premium granted to preferred unit holders at

the expense of common members. Id. ¶ 164.

        By contrast, Plaintiffs allege that common members received payments for their interest

amounting to less than 1% of their initial investment, the majority of which was held back pursuant

to the transaction agreement to ensure that BIC and its affiliates carried out their non-compete and

other obligations. Id. ¶ 168. In addition, common members were allocated substantial amounts of

ordinary income and capital gains as a result of the acquisition, which vastly exceeded the amounts

of their respective cash-dollar proceeds from the sale. Id. ¶ 169. Plaintiffs allege that, as a whole,

common members were made liable for millions of dollars in both taxable ordinary income and

taxable capital gains. Id. ¶ 171.

                                             DISCUSSION
    I. Legal Standards

            A. 12(b)(6) Standard

        To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff is not required to


                                                      6
           Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 7 of 13



provide “detailed factual allegations” in the complaint, but must assert “more than labels and

conclusions.” Twombly, 550 U.S. at 555. Ultimately, the “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Id. The court must accept the allegations in the

complaint as true and draw all reasonable inferences in favor of the non-movant. ATSI Commc'ns,

Inc., 493 F.3d at 98.

         In determining the sufficiency of the complaint, “the tenet that a court must accept as true all

of the allegations in a complaint is inapplicable to legal conclusions.” Ashcroft, 556 U.S. at 678.

“Although for the purposes of a motion to dismiss we must take all of the factual allegations in the

complaint as true, we are not bound to accept as true a legal conclusion couched as a factual

allegation.” Pensions Benefit Guar. Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan. v.

Morgan Stanley Inv. Mgmt., 712 F.3d 705, 717 (2d Cir. 2013) (internal quotation marks and citation

omitted). For the purposes of a motion to dismiss, “a complaint is also deemed to include any written

instrument attached to it as an exhibit, materials incorporated in it by reference, and documents that,

although not incorporated by reference, are integral to the complaint.” Sierra Club v. Con-Strux,

LLC, 911 F.3d 85, 88 (2d Cir. 2018) (internal quotation marks and citation omitted).

   II.      Analysis

            A. Failure to State a Claim under Section 10(b) and Rule 10b-5

         Plaintiffs allege in their first three causes of action that certain Defendants violated Sections

10(b) and 20(a) of the Securities Exchange Act, 15 U.S.C. §§ 78j(b), 78t(a), and Rule 10b-5, 17

C.F.R. § 240.10b-5. FAC ¶¶ 172–245. Defendants move to dismiss these federal claims on the

ground that Plaintiffs do not have standing to sue under Section 10(b) and Rule 10b-5.

         The Court holds that Plaintiffs have not demonstrated their right to sue, also known as

statutory standing, under Section 10(b) and Rule 10b-5. The Supreme Court has made clear that

“what has been called ‘statutory standing’ in fact is not a standing issue, but simply a question of

                                                      7
          Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 8 of 13



whether the particular plaintiff ‘has a cause of action under the statute.’” Am. Psychiatric Ass’n v.

Anthem Health Plans, Inc., 821 F.3d 352, 359 (2d Cir. 2016) (quoting Lexmark Int’l Inc. v. Static

Control Components, Inc., 572 U.S. 118, 128 n.4 (2014)). The Court uses the phrase “statutory

standing,” consistent with the parties’ arguments on standing, to refer to Plaintiffs’ right to pursue a

cause of action under Section 10(b) and Rule 10b-5.

       Section 10(b) of the Securities Exchange Act does not, on its face, provide a right of action for

civil remedies. 15 U.S.C. § 78j. Similarly, as the Supreme Court has noted, there is no indication

that the Securities and Exchange Commission (the “SEC”), in promulgating Rule 10b-5, considered

the question of private civil remedies under the Rule. Blue Chip Stamps v. Manor Drug Stores, 421

U.S. 723, 730 (1975). Nevertheless, courts have interpreted these provisions to contain an implied

private right of action, and the Supreme Court has endorsed this view. In Blue Chip Stamps, the

Supreme Court adopted the Birnbaum rule, limiting plaintiffs under these provisions to “actual

purchasers or sellers of securities.” Id. at 731, 754–55. In so finding, the Supreme Court

acknowledged that “holders of . . . contractual rights or duties to purchase or sell securities have been

recognized as ‘purchasers’ or ‘sellers’ of securities.” Id. at 751. Indeed, under the Securities

Exchange Act, the terms “buy” and “purchase” each include any contract to buy, purchase, or

otherwise acquire a security. 15 U.S.C. § 78c(13). And, the terms “sale” and “sell” each include any

contract to sell or otherwise dispose of a security. Id. § 78c(14). Thus, a plaintiff with a contractual

right to purchase or sell a security can bring suit for fraud under Section 10(b) and Rule 10b-5.

       Defendants argue that Plaintiffs have failed to state a claim because Plaintiffs cannot show

that they are actual purchasers or sellers of securities. ArrowMark Mem. 9–10, ECF No. 79; BIC

Mem. at 9; ECF No. 76. Plaintiffs concede that they did not exercise their preemptive rights to

purchase securities from any issuance of securities following their initial investment. Pl. Opp’n at 24,

ECF No. 83; FAC ¶¶ 226–27. Instead, Plaintiffs contend that they had a contractual right to purchase

                                                    8
          Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 9 of 13



or sell securities in April 2018, as embodied in the BIC A&R, but declined to do so based on the

material omissions of the BIC Insiders. Pl. Opp’n at 24–27.

       Therefore, the threshold question for the Court is whether the BIC A&R created a contractual

right to purchase or sell securities such that Plaintiffs are actual purchasers or sellers under the

securities laws. The Court looks to the language of the Fourth BIC A&R, which governed the April

2018 preemptive offer. See ECF No. 70-4. The BIC A&R provides, in relevant part, as follows:

       If the Board of Managers decides to cause the Company to issue additional Units or
       other equity securities of any kind or nature . . . (the “Proposed Issuance”), each
       Common Member shall first be offered the opportunity to subscribe for such issues of
       Equity Securities, pro rata in proportion to the number of outstanding Common Units
       held by such Common Member, on the same terms and conditions as the Board of
       Managers proposes to issue such Equity Securities (“Preemptive Rights”) . . . . For
       purposes of [this section], “Equity Securities” means additional Units and/or Other
       Equity Securities.

       [ . . .]

       The Company shall deliver a written notice . . . to each Common Member, at least 10
       days in advance of the Proposed Issuance. . . . Such Common Member may exercise
       its right to purchase, pro rata, such Equity issuance by irrevocably agreeing to
       purchase, pro rata in proportion to the number of outstanding Common Units held by
       such Common Member, such Equity Securities pursuant to a notice (the “Irrevocable
       Purchase Notice”) . . . that it delivers to the Company within five (5) days after its
       receipt of the Proposed Issuance Notice.

BIC A&R §§ 4.3(a), (b), ECF No. 70-5 (emphasis added).

       District courts are split on whether preemptive rights establish a contractual right to purchase

or sell a security. See, e.g., Brennan v. EMDE Med. Research, Inc., 652 F. Supp. 255, 258–59 (D.

Nev. 1986) (purchase); Doll v. James Martin Assocs. (Holdings) Ltd., 600 F. Supp. 510, 522 (E.D.

Mich. 1984) (not a purchase). The parties have not cited any circuit court case law on the issue. In

the absence of direct binding authority, the Court turns to guidance from the Second Circuit. The

Second Circuit takes the view that a securities transaction takes place when the parties “incur

irrevocable liability.” Absolute Activist Value Master Fund Ltd. v. Ficeto, 677 F.3d 60, 67–68 (2d


                                                     9
          Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 10 of 13



Cir. 2012). Thus, a transaction occurs when the parties are committed to one another. “Commitment

is a simple and direct way of designating the point at which, in the classic contractual sense, there

was a meeting of the minds of the parties; it marks the point at which the parties obligated themselves

to perform what they had agreed to perform.” Id. (internal quotation marks and citation omitted).

         The Court finds that the BIC A&R does not confer upon Plaintiffs a contractual right to

purchase or sell a security because the parties did not “incur irrevocable liability” when Plaintiffs

received the preemptive offer. BIC A&R § 4.3(b). Plaintiffs concede that the BIC Insiders

transmitted a preemptive offer to Plaintiffs on April 23, 2018, and that Plaintiffs did not exercise their

preemptive rights in accordance with the mechanisms outlined in the BIC A&R. Pl. Opp’n at 24–25.

Plaintiffs, therefore, cannot establish that “there was a contractual relationship to buy or sell securities

between the parties.” Ronzani v. Sanofi S.A., 899 F.2d 195, 197–98 (2d Cir. 1990) (finding that

plaintiff failed to allege a contractual relationship where plaintiff’s right to acquire securities was

triggered by a third-party’s acceptance of an offer). Plaintiffs argue that they were tricked into not

exercising their preemptive rights. But, numerous courts have found that the “mere allegation[] that a

plaintiff was induced to retain securities because of a defendant’s misrepresentation [is] not sufficient

to state a claim under Rule 10b-5.” Goldman v. A.G. Becker, Inc., 1983 WL 1302, at *3 (S.D.N.Y.

Apr. 20, 1983); see also Weiner v. Rooney, Pace Inc., 1987 WL 11281, at *2 (S.D.N.Y. Feb. 20,

1987).

         The Court finds guidance in the Supreme Court’s dicta in Blue Chip Stamps. There, the

Supreme Court recognized that the “holders of puts, calls, [and] options” have a contractual right or

duty to purchase or sell a security, and thus, are deemed purchasers or sellers. 421 U.S. at 750–51.

But Plaintiffs’ preemptive rights under the BIC A&R are not puts, calls, options, or debentures, as

defined under the Securities Exchange Act, see 15 U.S.C. § 78(c)(10). Thus, Plaintiffs’ reliance on



                                                    10
         Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 11 of 13



Green v. Hamilton International Corp., which concerned convertible debentures, is misplaced. 437

F. Supp. 723, 726–27 (S.D.N.Y. 1977).

        Moreover, the Court finds that “[Plaintiffs are] in effect seeking a judicial reinsertion of

language into the Act.” Blue Chip Stamps, 421 U.S. at 750–51 n.13. As the Supreme Court has

noted, previous iterations of the Act included “offer[s] to acquire or solicitation of an offer to sell a

security” and “offer[s] to dispose of, or solicitation of an offer to buy a security,” but the ambit of

these provisions was narrowed before its final passage. Id. And, a conclusion to the contrary would

implicate the very concerns that the Supreme Court articulated in Blue Chip Stamps. Although

Plaintiffs posit that their injury is easily quantifiable, see Pl. Opp’n at 25, the Court disagrees.

Because Plaintiffs are suing on an “intangible economic injury such as loss of a noncontractual

opportunity to buy or sell,” they are “more likely [to be] seeking a largely conjectural and speculative

recovery in which the number of shares involved will depend on the plaintiff’s subjective

hypothesis.” Blue Chip Stamps, 421 U.S. at 734–35.

        Accordingly, Defendants’ motions to dismiss Plaintiffs’ claims under Section 10(b) and Rule

10b-5 are GRANTED.

            B. Control Person Liability Under Securities Exchange Act Section 20(a)

        Plaintiffs also allege control person liability under § 20(a) of the Securities Exchange Act

against David Corkins, the managing member of both ArrowMark and HiTouch, who allegedly

participated in the “restructuring scheme.” Pl. Opp’n at 42–43; FAC ¶¶ 34, 237–44. To state a claim

under § 20(a), a party must allege facts showing: “(1) an underlying primary violation of the

securities laws by the controlled person; (2) control over the controlled person; and (3) that the

controlling person was, in some meaningful sense, a culpable participant in the controlled person’s

primary violations.” Menaldi v. OCH-ZIFF Cap. Mgmt. Grp., 164 F. Supp. 3d 568, 586 (S.D.N.Y.

2016) (internal quotation marks and citation omitted). This claim is necessarily predicated on a

                                                     11
         Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 12 of 13



primary violation of securities law. Rombach v. Chang, 355 F.3d 164, 178–79 (2d Cir. 2004).

Because Plaintiffs have failed to state a primary securities claim against Defendants, this secondary

claim must also be dismissed. SEC v. First Jersey Secs., Inc., 101 F.3d 1450, 1472 (2d Cir. 1996).

       Accordingly, the ArrowMark Defendants’ motion to dismiss this cause of action is

GRANTED.

             C. State Law Claims

       The remainder of Plaintiffs’ claims arise under state common law. FAC ¶¶ 246–312. Under

28 U.S.C. § 1367(c), a district court may decline to exercise supplemental jurisdiction over state law

claims when the court “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3). Here, the Court has dismissed all federal law causes of action. When such claims “are

eliminated before trial, the balance of factors to be considered under the pendent jurisdiction

doctrine—judicial economy, convenience, fairness, and comity—will point toward declining to

exercise jurisdiction over the remaining state-law claims.” Valencia ex rel. Franco v. Lee, 316 F.3d

299, 305 (2d Cir. 2003) (quoting Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

The Court finds no reason to deviate from this general principle here.

       The Court notes that Plaintiffs assert subject matter jurisdiction under 28 U.S.C. § 1332. FAC

¶ 6. But, on its face, the complaint fails to properly plead diversity jurisdiction, as it does not allege

the citizenship of the parties. FAC ¶¶ 9–46; Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y.

2001) (“For purposes of diversity jurisdiction, a limited liability company has the citizenship of each

of its members.”). Nor have Plaintiffs explained their basis for their claim of diversity jurisdiction

before the initial pretrial conference, as required by Rule II.B of the Court’s Individual Practices in

Civil Cases. Therefore, even if Plaintiffs were asserting diversity jurisdiction, the Court does not

have subject matter jurisdiction to entertain Plaintiffs’ state law claims as pleaded in the amended

complaint.

                                                    12
         Case 1:19-cv-09647-AT Document 89 Filed 03/31/21 Page 13 of 13



       Accordingly, Defendants’ motions to dismiss the state law claims are GRANTED without

prejudice and with leave to replead.

                                           CONCLUSION

       For the reasons stated above, Defendants’ motions to dismiss Plaintiffs’ federal claims are

GRANTED, and Defendants’ motions to dismiss the state law claims are GRANTED without

prejudice. Plaintiffs may file a second amended complaint alleging the citizenship of each constituent

person or entity by April 15, 2021. If Plaintiffs fail to amend the complaint by the foregoing date to

truthfully allege complete diversity based upon the citizenship of each constituent person or entity,

then the case shall be closed.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 75 and 78.

       SO ORDERED.

Dated: March 31, 2021
       New York, New York




                                                  13
